Title: A Report of the Board of War, 13 August 1776
From: Adams, John,Continental Congress, Board of War
To: 


     At a Board of War Augt. 13th. 1776. P. M.
     Agreed to report to Congress
     That Monsr. Weibert now serving in the continental Army at New York as an Engineer be appointed Assistant Engineer with the Rank and Pay of Lieut. Colonel and that his Pay commence from the Time of his engaging in the Service.
     That General Mercer be directed to discharge or grant Furlows to Joseph Kerr Hatter a private of Capt Will’s Company in the first Battallion and to Philip Mouse Stocking Weaver a Private in Capt Kling’s Company of the fourth Battallion of Philadelphia Militia, these two Persons being applied for by Messrs. Mease and Caldwell, Commissaries, to whom their Services are indispensibly necessary in making and providing Clothing for the Army.
     That the Council of the Massachusetts Bay, be requested to appoint, one of the General Officers of their Militia to command the Troops, which that State has ordered for its Defence, in the Room of the Continental Regiments lately ordered from Boston to N. York and Ticonderoga, which General Officer, Shall be invested with the Same Powers, and Subject to the Same Duties, within that State, and be upon the Same Establishment, with the Continental General Officers, during the Continuance of the Said Troops in the Continental Service.
    